     Case 8:20-cv-01160-SB-DFM Document 28 Filed 04/30/21 Page 1 of 6 Page ID #:186




 1    MANDOUR & ASSOCIATES, APC
      Joseph A. Mandour (SBN 188896)
 2
      Email: jmandour@mandourlaw.com
 3    Ben T. Lila (SBN 246808)
      Email: blila@mandourlaw.com
 4    8605 Santa Monica Blvd., Suite 1500
 5    Los Angeles, CA 90069
      Telephone: (858) 487-9300
 6
      Attorneys for Plaintiff,
 7    Scott and Addison, LLC
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11    SCOTT AND ADDISON, LLC, a                        Case No. 8:20-cv-01160-SB-DFM
12
      California limited liability company,
                                                       PLAINTIFF SCOTT AND ADDISON,
13                            Plaintiff,               LLC’S NOTICE OF MOTION AND
14                                                     MOTION FOR SERVICE COSTS
                       v.                              PURSUANT TO Fed.R.Civ.P. 4(d)(2);
15                                                     MEMORANDUM IN SUPPORT
16    PINKBLUSH.COM, an unknown                        THEREOF
      entity,
17
                                                       Original Complaint Filed: June 30, 2020
18                            Defendant.               Answer Filed: April 20, 2021
19
                                                       Judge: Hon. Stanley Blumenfeld, Jr.
20
21                                                     Hearing:
                                                       Date: June 4, 20201
22                                                     Time: 8:30 am
23                                                     Courtroom: 6C
24
25
26    \\
27    \\
28    \\
                                                                    Civil Case No. 8:20-cv-01160-SB-DFM
           PLAINTIFF SCOTT AND ADDISON, LLC’S NOTICE OF MOTION AND MOTION FOR SERVICE COSTS
                               PURSUANT TO Fed.R.Civ.P. 4(d)(2); MEMORANDUM IN SUPPORT THEREOF
                                                  -1-
     Case 8:20-cv-01160-SB-DFM Document 28 Filed 04/30/21 Page 2 of 6 Page ID #:187




 1    TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF
 2    RECORD:
 3           PLEASE TAKE NOTICE THAT on Friday, June 4, 2021 at 8:30 a.m. in
 4    Courtroom 6C of the United States District Court for the Central District of
 5    California, located at 350 West 1st Street, Los Angeles, CA 90012, Plaintiff Scott
 6    and Addison, LLC (“S&A”) will, and hereby does, move pursuant to Federal
 7    Rule of Civil Procedure, Rule 4(d)(2), for defendant be to be ordered to pay
 8    plaintiff’s service costs.
 9           This motion is based on this Notice of Motion and Motion, the attached
10    memorandum of points and authorities, the Declaration of Ben T. Lila submitted
11    herewith, all pleadings and papers on file in this action, and such other
12    and further matters as the Court may consider.
13           This Motion is made following the conference of counsel pursuant to Civil
14    L.R. 7-3 which took place on February 3, 2021, by telephone conference and
15    subsequent email correspondence.
16
17                                        Respectfully submitted,
18                                        MANDOUR & ASSOCIATES, APC
19    Date: April 30, 2021
20                                               /s/ Ben T. Lila
                                          Ben T. Lila (SBN 246808)
21                                        Email: blila@mandourlaw.com
22                                        Attorneys for Plaintiff,
                                          Scott and Addison, LLC
23
24
25
26
27
28

                                                                 Civil Case No. 8:20-cv-01160-SB-DFM
        PLAINTIFF SCOTT AND ADDISON, LLC’S NOTICE OF MOTION AND MOTION FOR SERVICE COSTS
                            PURSUANT TO Fed.R.Civ.P. 4(d)(2); MEMORANDUM IN SUPPORT THEREOF
                                               -2-
     Case 8:20-cv-01160-SB-DFM Document 28 Filed 04/30/21 Page 3 of 6 Page ID #:188




 1                  MEMORANDUM OF POINT AND AUTHORITIES
 2       I.      INTRODUCTION
 3            Defendant PinkBlush.com delayed the present action for approximately six
 4    months by seeking to frustrate service of process and, therefore, should be ordered
 5    to pay plaintiff’s Scott and Addison, LLC’s costs of service pursuant to
 6    Fed.R.Civ.P., Rule 4(d)(2). The present action was filed on June 30, 2020 (ECF
 7    No. 1). At that time, plaintiff’s counsel was in communication with defendant’s
 8    prior counsel regarding the dispute. Despite this, defendant’s prior counsel
 9    refused to waive service of process or to arrange for service of process in any way.
10    Defendant’s prior counsel further obscured the identity of defendant preventing
11    plaintiff from discovering defendant’s legal entity, address, and agent for service
12    of process.
13            On July 14, 2020, plaintiff’s counsel provided defendant’s prior counsel a
14    request for Waiver of Service pursuant to Fed.R.Civ.P. 4. Defendant’s prior
15    counsel acknowledged receipt but refused to return the waiver or provide any
16    further information regarding defendant’s identity.
17            Defendant’s delay forced plaintiff to seek a Motion for Alternative Service
18    to effectuate service (see ECF No. 10 & 13). Indeed, only after filing two failed
19    Motions to Dismiss did Defendant finally identify itself as a Delaware limited
20    liability company (ECF No. 20). Plaintiff incurred attorneys’ fees of $1,265.05 in
21    preparing the Motion for Alternative Service and $1,060.25 in preparing this
22    Motion.
23            Fed.R.Civ.P., Rule 4(d)(2) provides that a defendant must pay the costs of
24    service, and for a motion to recover such costs, if it refuses a waiver of service of
25    process. As such, the Court should enter an order requiring defendant to pay
26    plaintiff’s costs for these items.
27
28

                                                                 Civil Case No. 8:20-cv-01160-SB-DFM
        PLAINTIFF SCOTT AND ADDISON, LLC’S NOTICE OF MOTION AND MOTION FOR SERVICE COSTS
                            PURSUANT TO Fed.R.Civ.P. 4(d)(2); MEMORANDUM IN SUPPORT THEREOF
                                               -3-
     Case 8:20-cv-01160-SB-DFM Document 28 Filed 04/30/21 Page 4 of 6 Page ID #:189




 1          II.      DEFENDANT MUST PAY PLAINTIFF’S COSTS FOR SERVICE
 2                   OF PROCESS PURSUANT TO Fed.R.Civ.P., RULE 4(d)(2).
 3                Defendants have an obligation to reasonably cooperate with effectuating
 4    service of process. As such, Fed.R.Civ.P. Rule 4(d)(2) provides:
 5                Waiving Service.
 6                   If a defendant located within the United States fails, without good
 7                   cause, to sign and return a waiver requested by a plaintiff located
 8                   within the United States, the court must impose on the defendant:
 9                     (A) the expenses later incurred in making service; and
10                     (B) the reasonable expenses, including attorney's fees, of any
11                   motion required to collect those service expenses. (emphasis
12                   added).
13    Defendant is a Delaware corporation and, thus, located in the U.S. (ECF No. 20).
14    Defendant did not have good cause to decline to return the waiver because
15    defendant’s sole intention was to avoid and frustrate service of process. See
16    generally, Plaintiff’s Motion for Alternative Service. (ECF No. 10). Moreover,
17    defendant prevented any progress in this case by waiting until January 29, 2021 to
18    appear in the case despite the Complaint being filed on June 30, 2020, more than
19    six months prior.
20                Courts have recognized that attorneys’ fees are recoverable under
21    Fed.R.Civ.P., Rule 4(d), including for motions for alternative service. See
22    Sociedad de Produccion Rural de Responsabilidad Limitada Huehuetan v. Golden
23    Fruit Company LLC, 2016 WL 3548770, *4 (D. Az 2016) and Relyea v. Quilite
24    International, 2009 WL 756215, *2-24 (D. Or. 2009). Thus, plaintiff’s motion
25    should be granted in its entirety.
26    \\
27    \\
28    \\
                                                                    Civil Case No. 8:20-cv-01160-SB-DFM
           PLAINTIFF SCOTT AND ADDISON, LLC’S NOTICE OF MOTION AND MOTION FOR SERVICE COSTS
                               PURSUANT TO Fed.R.Civ.P. 4(d)(2); MEMORANDUM IN SUPPORT THEREOF
                                                  -4-
     Case 8:20-cv-01160-SB-DFM Document 28 Filed 04/30/21 Page 5 of 6 Page ID #:190




 1       III.   CONCLUSION
 2          For the foregoing reasons, plaintiff respectfully request the Court enter an
 3    order requiring defendant to pay plaintiff’s service costs of $2,325.30 within
 4    fourteen (14) days.
 5
 6                                        Respectfully submitted,
 7                                        MANDOUR & ASSOCIATES, APC
 8    Date: April 30, 2021
 9                                               /s/ Ben T. Lila
                                          Ben T. Lila (SBN 246808)
10                                        Email: blila@mandourlaw.com
11                                        Attorneys for Plaintiff,
                                          Scott and Addison, LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                 Civil Case No. 8:20-cv-01160-SB-DFM
        PLAINTIFF SCOTT AND ADDISON, LLC’S NOTICE OF MOTION AND MOTION FOR SERVICE COSTS
                            PURSUANT TO Fed.R.Civ.P. 4(d)(2); MEMORANDUM IN SUPPORT THEREOF
                                               -5-
     Case 8:20-cv-01160-SB-DFM Document 28 Filed 04/30/21 Page 6 of 6 Page ID #:191




 1                                CERTIFICATE OF SERVICE

 2
            I hereby certify that on the below date, I filed the foregoing document with

 3
      the Court’s CM/ECF system, which will provide electronic notice to the

 4
      following:

 5          Michael A. Long, Esq. (SBN: 266555)
 6          Law Office of Michael A. Long
            1920 Hillhurst Avenue, #1139
 7
            Los Angeles, CA 90027
 8          Telephone: (310) 625-3395
            Facsimile: (213) 915-3133
 9
            Email: mlong@aexius.com
10
11
      Dated: April 30, 2021
12                                              /s/ Ben T. Lila
13                                        Ben T. Lila (SBN 246808)
                                          Email: blila@mandourlaw.com
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                 Civil Case No. 8:20-cv-01160-SB-DFM
        PLAINTIFF SCOTT AND ADDISON, LLC’S NOTICE OF MOTION AND MOTION FOR SERVICE COSTS
                            PURSUANT TO Fed.R.Civ.P. 4(d)(2); MEMORANDUM IN SUPPORT THEREOF
                                               -6-
